Title: From George Washington to Robert Townsend Hooe, 7 August 1793
From: Washington, George
To: Hooe, Robert Townsend



Dear Sir
Phila. Augt 7. 93

The Commiss[ioner]s having given it as their opinion that one hundred & fo[r]ty pounds Virga Cury wd be a proper compensation to Mr Keith for the trouble he has had with the Accts relating to Colo. Colville’s estate—I have given him a draught upon you for that sum, wh. you will be good as to pay out of the balce that may remain in yr hands due to me after settling the Acct of Mr Bennets.
As this balce will not be payable to me ’till the middle of Septr I suppose it will be convenient for Mr Keith to wait until that time, unless it shd be equally as convenient for you to pay it when the order is presented as at this time. With great respect & esteem I am Dr Sir, Your mo. Ob. St

G. W——n

